t c memo united_states tax_court james b and joan e murtaugh petitioners v commissioner of internal revenue respondent docket no filed date hedy pollak forspan and mei chen for petitioners drita tonuzi for respondent memorandum findings_of_fact and opinion gale judge respondent determined the following deficiencies in and additions to petitioners' federal income taxes petitioner james b murtaugh year deficiency addition_to_tax sec_6651 addition_to_tax sec_6654 dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number petitioner joan e murtaugh dollar_figure year deficiency addition_to_tax sec_6651 addition_to_tax sec_6654 dollar_figure big_number big_number dollar_figure dollar_figure unless otherwise noted all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the parties agree that petitioners are entitled to joint filing_status petitioners filed all of their joint tax returns for the years in issue between date and date after the notices of deficiency in this case were issued petitioners submitted three returns for tax_year petitioners' tax returns reported the following information year return date tax withholding overpayment dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number the parties agree that if respondent prevails on the issues as stated below the revised deficiencies and additions to tax will be as follows year statutory deficiency deficiency overpayment addition_to_tax sec_6651 addition_to_tax sec_6654 dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number dollar_figure petitioners concede that the overpayments are barred by sec_6511 we must decide the following issues whether petitioners are required to include as ordinary_income the entire distribution of dollar_figure received by james murtaugh from the union camp corporation retirement_plan for the taxable_year we hold that petitioners are required to include the entire distribution as ordinary_income whether petitioners are entitled to an ordinary rather than a capital_loss in the amount of dollar_figure from the foreclosure in of petitioners' two timeshare units in a resort lodging_facility we hold that petitioners are entitled to an ordinary_loss whether petitioners are liable for additions to tax for failure_to_file and for failure to pay estimated_tax we hold that petitioners are liable for additions to tax to the extent provided in the opinion findings_of_fact some of the facts have been stipulated and are so found we incorporate by this reference the stipulation of facts and attached exhibits at the time of filing the petition petitioners resided in tuckahoe new york issue distribution under a qualified_plan in petitioner james murtaugh petitioner received a distribution from his qualified_pension plan at union camp corporation the gross distribution from the pension_plan was in the amount of dollar_figure composed of an actual distribution of dollar_figure and an amount of dollar_figure that offset an outstanding loan principal petitioner received the gross distribution because he ceased employment with union camp and his participation in the plan was terminated at some point prior to the gross distribution petitioner had taken out a loan or loans from his pension_plan account to pay for the education of petitioners' three children and to make improvements to petitioners' residence resulting in the outstanding loan balance of dollar_figure at the time of the gross distribution a statement of petitioner's pension_plan account as of date the effective date of petitioner's termination from the plan indicated that there was an attached check in the amount of dollar_figure and that the outstanding loan balance of dollar_figure would be included in the gross distribution for purposes of determining taxable_income on the form 1099r issued to petitioner the plan_administrator reported the gross distribution as a taxable_distribution of dollar_figure indicating that this amount included a defaulted loan of dollar_figure the form 1099r indicated that no amount of the gross distribution was eligible for a capital_gains election all of petitioners' tax returns for the years in issue were submitted to the internal_revenue_service after the notices of deficiency in this case were issued petitioners did not pay any_tax for the taxable_year except withholding_tax with respect to the taxable_year petitioners filed a tax_return and two amended returns during the first months of there are inconsistencies within each return and inconsistencies between the returns petitioners' first tax_return for original return was submitted in date on the original return petitioners attempted to elect 5-year averaging and capital_gains treatment on the original return petitioners reported a gross distribution of dollar_figure indicating that dollar_figure was the taxable_amount and dollar_figure was capital_gain petitioners submitted an amended_return for first amended_return in date on which petitioners did not elect 5-year averaging or capital_gains treatment on the first amended_return petitioners reported a gross distribution of dollar_figure indicating that dollar_figure was the taxable_amount petitioners submitted another amended_return for second amended_return in date on which petitioners attempted to elect 5-year averaging and capital_gains treatment on the second amended_return petitioners reported a gross distribution of dollar_figure indicating that dollar_figure was the taxable_amount and dollar_figure was capital_gain issue capital or ordinary_loss on date petitioners purchased a 25-percent timeshare interest in each of two condominium units the timeshares in b'mae's resort in gilford new hampshire a ski and lake resort area the timeshares were purchased for a total of dollar_figure during tax years and petitioners had we note that dollar_figure plus dollar_figure equals dollar_figure not dollar_figure rental income from the timeshares of dollar_figure and dollar_figure respectively prior to the purchase of the timeshares petitioner had some previous experience with owning rental property petitioner had purchased a condominium on cape cod massachusetts in and sold it in at a profit of around dollar_figure to dollar_figure petitioner rented the cape cod property to one individual as a residence petitioner decided that he could do better by renting a property at dollar_figure-dollar_figure per night similar to a hotel or motel petitioner looked at properties in orlando florida and myrtle beach south carolina and other places along the east coast petitioner's investigation revealed that southern locations were patronized heavily in the winter and lightly in the summer petitioner saw advantages with b'mae's resort the resort was located on a resort lake was close to snow skiing facilities and was also a suitable venue for viewing fall foliage thus petitioner expected it would be well patronized for several months out of the year in addition the timeshare interests offered for sale by b'mae's were suites and petitioner thought that suites compared with single rooms would be an advantage to families when b'mae's decided to add a new wing of condominiums and offered quarter 13-week timeshare interests in the properties petitioner decided to purchase the timeshares petitioner felt that the timeshares had a good potential for generating cash-flow over and above expenses petitioner used profits from the sale of the cape cod property to purchase the timeshares b'mae's was a resort hotel with approximately total units half of which were single rooms and half of which were suites b'mae's owned and rented out the single rooms itself and offered the suites for sale as condominiums or timeshares petitioner had an agreement with b'mae's whereby b'mae's would manage the rental of the timeshares including promotional advertising rental contracts housekeeping replenishment of inventory and guest registration for a fee of percent of rents paid this was the standard agreement that b'mae's had offered to other condominium_owners for renting the suites b'mae's exclusively handled the rental of the timeshares petitioner did make people aware that he had the timeshares for rent but no actual rentals occurred based on those efforts petitioner visited the timeshares approximately once a year from to he stayed at one of the timeshares during his visits usually for nights and usually in the off-season he did not use the pool or the lake when he visited the timeshares although he would eat dinner and sunday brunch at the resort facility he once brought his daughter along and once brought his son petitioners did not take any depreciation on the timeshares in preparing to buy the timeshares from b'mae's petitioner did not prepare an economic projection or cash_flow analysis but he considered the number of days of rental and costs involved after years when it was clear that the rentals were not generating a positive cash_flow petitioner spoke with b'mae's about why there were not more rentals however petitioner did not put much effort into trying to rent the timeshares on his own for instance he did not advertise he made only one minor suggestion about improving the rentals petitioner only occasionally communicated with b'mae's for instance b'mae's contacted petitioner about using one of the timeshares during a telephone strike in new hampshire he did not maintain books_and_records for the timeshares other than the records he got from b'mae's he did not maintain a separate bank account for the timeshares however petitioner was engaged in a consulting activity separate from his job and he maintained books_and_records and a separate_account for the consulting activity the primary source of petitioners' income during the years in issue was their wages b'mae's had given petitioner some information in the form of brochures suggesting that petitioner did not need to be actively involved in the renting of the property for it to generate cash_flow petitioner understood that b'mae's would take care of all day-to-day aspects of renting the timeshares during tax_year the bank of new hampshire foreclosed on the timeshares petitioners received dollar_figure in proceeds for each unit resulting in a loss totaling dollar_figure opinion petitioners have the burden_of_proof for all of the issues discussed below rule a 290_us_111 issue distribution under a qualified_plan petitioners argue that the dollar_figure amount of the outstanding loan proceeds was not income to them when the gross distribution was received we disagree petitioner received a gross distribution of dollar_figure from his pension_plan account and this amount was reduced or offset by the amount of the outstanding loan balance of dollar_figure petitioner received a check for only dollar_figure because of the outstanding loan for convenience we occasionally refer to the loan or loans as a loan we do not make a finding that this case involved one loan rather than multiple loans as discussed infra there is very little evidence about the loan or loans in question a proposed regulation issued by respondent uses the term plan_loan offset to refer to the amount of an outstanding loan that is deducted from the account balance upon distribution sec_1_72_p_-1 q a-13 proposed income_tax regs fed reg date proposed_regulations carry no more weight than a position advanced by respondent on brief 54_tc_1233 our use of the word offset does not indicate any reliance on the proposed regulation therefore he in effect repaid the loan out of his pension_plan account if the loan proceeds were taxed when first received by petitioner taxing them at the time of the gross distribution would lead to double_taxation of the same funds a result generally to be avoided see 108_tc_54 however petitioners are required to show that the loan proceeds were taxed when first received in order to avoid taxation at the time they were offset against the gross distribution and they have not done so petitioners make no allegation or argument that the loan proceeds were taxed when first received and the available evidence suggests otherwise first of all petitioner received a statement from the plan with respect to the gross distribution that indicated that the dollar_figure loan proceeds would be included in the gross distribution for purposes of taxable_income thus the plan administrators believed and so advised petitioner that the loan proceeds were includable in income moreover it appears that the loan to petitioner was not income when received because it was a loan of dollar_figure or less in general a loan from a qualified_plan to a plan participant is treated as a distribution from the plan under sec_72 and therefore included in income under sec_72 see sec_402 however sec_72 provides an exception to the general_rule for certain loans and petitioner's loan appears to have satisfied the basic requirements of the exception petitioners have presented no evidence of the terms of the loan in question although we need not and do not make a finding to this effect we think it probable that the loan to petitioner qualified for the exception if the dollar_figure loan fell under the exception of sec_72 it would not have been a distribution when received but rather would have simply been a loan not taxable to the borrower 493_us_203 in any event petitioners have presented no evidence to show that the loan was in fact includable in income when received the mere fact that the loan proceeds were offset against the balance of petitioner's account before the gross distribution so that petitioner received only dollar_figure does not prevent the dollar_figure from being income to petitioner petitioners argue that sec_72 provides the relief they seek however sec_72 does not apply in this case sec_72 applies if an individual receives any amount as a loan under an annuity_contract thus if sec_72 were to have any application on the facts of this case it would have been when petitioners received the proceeds of the loan in question not when the gross distribution was made moreover sec_72 merely designates loans under annuity_contracts as amounts_not_received_as_an_annuity petitioners incorrectly conclude that any amount not received as an annuity is not includable in income see sec_72 with respect to the actual distribution of dollar_figure which petitioners agree must be included in income in some form petitioners attempted to elect 5-year averaging and capital_gains treatment in the second amended_return for tax_year respondent argues that petitioners do not qualify for either year averaging or capital_gains treatment because the elections were untimely and that petitioners have failed to prove that they qualify for capital_gains treatment in any event sec_402 permits a taxpayer to elect 5-year averaging with 5-year averaging the tax is imposed in the year of distribution but the amount of the tax is equal to the tax on of the distribution multiplied by giving the taxpayer the advantage of lower tax_rates on the smaller amount of income under sec_11 e b -1 c temporary income_tax regs fed reg date an election for 5-year averaging must be made within the time for filing a claim for the second amended_return is the only return that can be read consistently with petitioners' position on brief sec_402 permits 5-year averaging prior to the tax_reform_act_of_1986 tra publaw_99_514 100_stat_2085 sec_402 of the code as then in effect permitted 10-year averaging tra prospectively eliminated 10-year averaging but grandfathered the existing availability of 10-year averaging for persons who attained age before date see tra sec h stat respondent concedes on brief that petitioner had reached age before date nevertheless petitioner sought to use 5-year averaging refund under sec_6511 see also sec_1 e -3 c proposed income_tax regs fed reg date in this case petitioners have stipulated that their claims for refund for tax years and were barred by sec_6511 petitioners made no such stipulation with respect to tax_year for tax_year petitioners did not file a return until on or around date and had not paid any_tax by that date except withholding_tax pursuant to sec_6513 petitioners are deemed to have paid the withholding_tax on date because petitioners did not file a return before receiving the notice_of_deficiency the time period in which they must claim any refund i sec_2 years from the time the tax was paid see commissioner v lundy u s ___ ___ 116_sct_647 thus when they filed their original return for tax_year they were barred from claiming a refund consequently under sec_11 e b -1 c temporary respondent relies on the proposed_regulations in her brief as already noted proposed_regulations carry no more weight than a position advanced by respondent on brief f w woolworth co v commissioner supra however the temporary regulations not cited by respondent are identical in all respects relevant for this case to the proposed_regulations see hall v commissioner tcmemo_1991_133 in general temporary regulations remain in effect until replaced by final regulations or withdrawn id the temporary regulations in this case have been neither replaced nor withdrawn so we rely on them of course petitioners did not allege that there was an overpayment with respect to tax_year so there was no apparent need for such a stipulation income_tax regs fed reg date petitioners are barred from electing 5-year averaging petitioners have also not demonstrated that they are eligible for capital_gains treatment they have presented no evidence or argument attempting to establish that they are entitled to capital_gains treatment prior to sec_402 of the code as then in effect permitted capital_gains treatment for the portion of certain lump sum distributions from pension plans that was attributable to plan participation before the tax_reform_act_of_1986 tra publaw_99_514 100_stat_2085 prospectively eliminated capital_gains treatment for lump sum distributions however taxpayers who attained age before date could elect to have the pre-tra law apply see tra sec h a c stat respondent concedes on brief that petitioner had reached age before date thus petitioner meets the threshold requirement of the transitional relief however petitioner must still satisfy the requirements of the pre-tra law in order to get capital_gains treatment under the pre- tra law capital_gains treatment was available only if the taxpayer was an active_participant in the plan prior to january the same would be true if petitioners had attempted to elect 10-year averaging even if petitioners met the age requirement for the transitional relief provided in tra sec h stat application of that provision would still require a valid election under sec_402 see sec_402 of the pre-tra 1986_code petitioners have presented no evidence to show that petitioner was a participant in the plan before date therefore petitioners have failed to prove that they are eligible for capital_gains treatment on the other hand there is evidence in the record supporting their ineligibility the form 1099r that petitioner received with respect to the gross distribution states that no part of the gross distribution is eligible for capital_gains treatment we hold that petitioners are not eligible for capital_gains treatment with respect to any part of the gross distribution accordingly petitioners must include the entire dollar_figure distribution as ordinary_income during tax_year issue capital or ordinary_loss there is no question in this case that the foreclosure of the timeshares was a sale_or_exchange under which loss was realized and hence recognized sec_1001 through c 311_us_504 the only question is the character of that loss sec_1221 provides that certain property used in a trade_or_business is not a capital_asset the parties agree that this issue turns on whether the the type of property to which sec_1221 applies is property of a character which is subject_to the allowance for depreciation or real_property used in the taxpayer's trade_or_business there is no evidence in this case concerning the precise property interest that petitioners had in the timeshares for instance there is no evidence establishing that the timeshares were undivided partial fee interests and therefore continued timeshares were used in a trade_or_business if so petitioners are entitled to an ordinary_loss if not petitioners must take a capital_loss the supreme court has stated that to be engaged in a trade_or_business the taxpayer must be involved in the activity with continuity and regularity and that the taxpayer's primary purpose for engaging in the activity must be for income or profit 480_us_23 on brief respondent does not dispute that petitioner intended to make a profit as his primary purpose for acquiring the timeshares respondent chooses instead to focus on other factors relating to the question of whether petitioner was engaged in a trade_or_business we find that petitioner's primary purpose for purchasing the timeshares was profit he chose b'mae's not based on his personal preferences for a vacation spot but on what he thought would be a viable location for turning a profit he thought about the costs and potential rental income he visited the property only sparingly and usually in the off-season his purpose for visiting the property was to check up on it not to continued real_property see eg ames v commissioner tcmemo_1990_87 affd without published opinion 937_f2d_616 10th cir affd sub nom 945_f2d_92 5th cir affd without published opinion sub nom chesser v commissioner 952_f2d_411 11th cir affd sub nom 967_f2d_350 9th cir nonetheless respondent does not dispute that the timeshares are included within the type of property to which sec_1221 applies if such property is used in the taxpayer's trade_or_business take a vacation it is true that petitioners had other jobs and that they lost rather than made money on the timeshares but we are persuaded that the primary purpose for purchasing the timeshares was to make a profit merely because petitioner sought to make a profit does not mean that he was engaged in a trade_or_business to be engaged in a trade_or_business there must be continuity and regularity to the activity commissioner v groetzinger supra see 220_us_107 respondent stresses that this case is appealable to the court_of_appeals for the second circuit and that we must therefore follow the law of the second circuit in this regard respondent relies most heavily on 218_f2d_603 2d cir affg per curiam 120_fsupp_395 d conn petitioner relies on three tax_court cases and one second circuit case 201_f2d_735 2d cir affg a memorandum opinion of this court and attempts to distinguish grier from this case in gilford the taxpayer inherited fractional interests in several buildings in the block of third avenue in new york city two sisters of the taxpayer and another person acquired similar interests in the same manner as the taxpayer the taxpayer and the other owners hired a real_estate firm to manage all the properties as a unit and to account to each owner for his or her share of income the court_of_appeals held although it does not appear that the taxpayer did anything herself in connection with the management of these buildings an appreciable amount of time and work was necessarily required on the part of the managing agent and if such management was a trade_or_business the taxpayer was so engaged although she acted only through an agent 201_f2d_735 2d cir the principle of gilford was more recently reaffirmed by this court in whyte v commissioner tcmemo_1986_486 ndollar_figure it is well settled that where an agent is acting on behalf of an owner in managing a business the owner is still considered to be engaged in a trade_or_business emphasis added affd 852_f2d_306 7th cir we look to whether someone acting as an agent on behalf of petitioner to manage the timeshares was engaged in activities sufficient to rise to the level of a trade_or_business we find that b'mae's was engaged in a trade_or_business with respect to renting the timeshares to use the language of the court_of_appeals an appreciable amount of time and work was necessarily required on the part of b'mae's gilford v commissioner supra pincite b'mae's was in the business of operating a resort hotel and this included renting its own single-room units however b'mae's also managed the rental of the suite units including timeshares owned by others b'mae's took care of rental contracts promotional advertising housekeeping replenishment of inventory and guest registration in short b'mae's' function with respect to the timeshares and to other suites was similar to its function with respect to its own rooms we believe the record in this case although sparse establishes that b'mae's was acting as petitioner's agent when it undertook the various activities incident to renting out the timeshares petitioner's uncontroverted testimony was that b'mae's undertook the advertising guest registration housekeeping and inventory replenishment in exchange for a fee equal to percent of the proceeds of any rentals documents in evidence substantiate this fee arrangement respondent argues that b'mae's was a competitor of petitioners with respect to rentals at the resort it is true that b'mae's rented its own units as well as the timeshares of petitioners and units of other owners however b'mae's could retain percent of rent receipts on any rental of petitioners' timeshares and b'mae's had none of the risks of ownership this was the standard arrangement that b'mae's had offered to other owners we think b'mae's proposed and accepted a 40-percent fee because it was advantageous to b'mae's despite the fact that b'mae's was also renting its own units b'mae's initially made money on the sale of suites to petitioners and the other owners and the only way b'mae's could continue to make money on the suites was to be paid for managing the rentals thus b'mae's had significant incentive to rent the timeshares in addition b'mae's was a good choice to manage the property b'mae's unlike an independent manager could spread the costs of advertisement among other suite owners and b'mae's itself moreover b'mae's unlike an independent manager might receive unsolicited telephone calls about the availability of suites in the b'mae's resort finally b'mae's unlike an independent manager had access to and familiarity with the property for purposes of repairs and maintenance of the timeshares we do not believe that the conflict of interest suggested by respondent affects our finding that b'mae's was petitioner's agent on the other hand the cases on which respondent relies grier and balsamo v commissioner tcmemo_1987_477 are distinguishable from this case in grier the taxpayer a securities adviser and salesman inherited a house that had previously been rented to a single tenant for a period of years and the taxpayer continued this arrangement until he sold the house approximately years later during the taxpayer's ownership he or his agent performed the necessary maintenance on the house the district_court held that the house was not property used in a trade_or_business in distinguishing gilford the district_court stated that the most important issue was the extent of the regular and continuous activity of management involved in the multiple rental in that case which was not present in grier itself which involved a one-family house 120_fsupp_395 d conn affd 218_f2d_603 2d cir the district_court pointed out that the activities with respect to renting the house were minimal even though rental continued over a long period of time moreover activity to rent or re-rent the house was not needed and there were no employees regularly engaged for maintenance or repair id in balsamo the issue was the proper characterization of the property in question a single-family residence that the taxpayer's husband had purchased before they were married when the taxpayer and her husband had married she signed a prenuptial agreement her husband died months after the wedding shortly after his death the estate rented the property in question to a third party subsequently the taxpayer sued to challenge the prenuptial agreement and in satisfaction of this suit she received the property in question within months after receiving the property in question the taxpayer sold it to the third party who had been renting it the tax_court relied on grier v united_states supra to hold that the taxpayer was not in a trade_or_business with respect to the property in question the taxpayer was a securities salesperson and secretary and had little involvement with real_estate she owned the property in question for a very short_period of time her activities with respect to the property as a rental property were almost nonexistent even when the tenant pointed out a few problems she did not attempt to remedy them essentially the taxpayer treated the property not as a rental property but as an investment_property to be sold in a short_period of time in both grier v united_states supra and balsamo v commissioner supra neither the taxpayers themselves nor their agents had been sufficiently active with respect to the real_property involved to be engaged in a trade_or_business in gilford v commissioner supra the agents were actively involved in managing commercial real_property to a sufficient degree to be engaged in a trade_or_business in the present case the transient rentals of petitioners' property likewise entailed sufficient activities to constitute a trade_or_business and while these activities were conducted by b'mae's they are attributable to petitioners for purposes of determining whether petitioners were engaged in a trade_or_business petitioner bought the timeshares after investigating various options and personally checked up on them in the years that followed we conclude that petitioners were engaged in a trade_or_business with respect to the timeshares and are entitled to ordinary_loss treatment upon their disposition issue additions to tax the parties have stipulated that if respondent prevails on the issues discussed above then petitioners are liable for additions to tax as follows under sec_6651 dollar_figure for and dollar_figure for and under sec_6654 dollar_figure for and dollar_figure for thus respondent has conceded that petitioners are not liable for additions to tax in excess of the amounts in the stipulation further for and petitioners have conceded that with respect to the additions under sec_6651 their failure_to_file tax returns was not due to reasonable_cause and with respect to the additions under sec_6654 they do not qualify for any exceptions to the additions in sec_6654 the only remaining matters with respect to additions to tax are computational which can be addressed in the rule computation to reflect the foregoing decision will be entered under rule
